DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-10 are pending.
Claims 1-10 are allowed. 

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention are Yuga et al. (CN 105683401, cited previously, Yuga) and Kawabata et al. (EP 2871255, cited by applicants on the IDS filed on 28 May 2019, translated document provided by applicants, cited previously, Kawabata).
Regarding Claim 1, Yuga teaches nickel-containing steel sheet (Paragraph [0002]; Claim 1), comprising the necessitated elements of claim 1 within the instantly disclosed range (shown below, in mass %).


Instant Claim 1
Yuga – Claim 1
C
0.01-0.15%
0.03-0.10%
Si
0.01-2.00%
0.02-0.30%
Mn
0.20-2.00%
0.65-1.20%
Ni
5.0-8.0%
5.5-7.0%
Al
0.005-2.000%
0.01-0.10%
N
0.001-0.01%
0.0015-0.0045%
Fe and Impurities
Balance
Balance


Further regarding Claim 1, Yuga teaches wherein a volume fraction of retained austenite in a region 1.5 mm from the surface is 3.0-20.0% by volume; Yuga teaches retained austenite of 2.2-14% by volume at a depth of ¼ thickness of the plate (Paragraph [0045]), specified to have a  lower bound of 6 mm (Paragraph [0116]), which corresponds to 1.5 mm, and renders obvious this instant limitation since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Moreover regarding Claim 1, Kawabata teaches nickel-containing steel sheet (Paragraph [0001]; Claim 1), comprising the necessitated elements of claim 1 that overlaps the instantly disclosed range (shown below, in mass %), and renders obvious the instant composition since overlapping/abutting ranges are prima facie obvious. Id.
Element
Instant Claim 1
Kawabata – Claim 1
C
0.01-0.15%
0.01-0.12%
Si
0.01-2.00%
0.01-0.30%
Mn
0.20-2.00%
0.4-2.0%
Ni
5.0-8.0%
6.6-7.4%
Al
0.005-2.000%
0.002-0.08%
N
0.001-0.01%
0-0.0050%
Fe and Impurities
Balance
Balance


Further regarding Claim 1, Kawabata teaches wherein a volume fraction of retained austenite in a region 1.5 mm from the surface is 3.0-20.0% by volume; Kawabata teaches retained austenite of 4.0-20.0% by volume at a depth of ¼ thickness of the plate (Claim 1), specified to have a  lower bound of 6 mm (Paragraph [0055]), which corresponds to 1.5 mm, and renders obvious this instant limitation since overlapping/abutting ranges are prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05).
Neither Yuga nor Kawabata explicitly teach a ratio of hardness at 1.0 mm from the surface to hardness in a region ¼ of the thickness from the surface is 1.1 or less. The examiner notes herein that Yuga explicitly teaches a method of cooling the steel that results in a uniform martensitic microstructure (Paragraph [0141]), and further notes that neither Yuga nor Kawabata subjects their steel to treatments that was result in a differential concentration gradient, e.g., decarburizing, nitriding, etc., however the examiner acknowledges such evidence is insufficient to reasonably presume that the resulting steel of either Yuga or Kawabata would necessarily possess a uniform hardness gradient, thereby satisfying the aforementioned limitation. Moreover, the steels of Yuga and Kawabata are O(mm) in thickness; 6-50 mm in both disclosures (Yuga - Paragraph [0111], Kawabata – Paragraph [0055]). Accordingly, these steels are of the thickness that would yield difference in heating rate between the surface layer and within the steel sheet during tempering, as evidenced by applicants disclosure; for example, applicants use steel with a similar thickness (6-80 mm – Paragraph [0068]) and define the ¼ of the thickness region at 1.5 mm for hardness testing (Paragraph [0075]), which implies the examples of Table 3 are 6 mm thick. Further, it is objectively evident from Table 3 that steels that do not control the temperature rising speed ratio, i.e., the ratio temperature rising speed of the surface layer to the ¼ .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks 5-6, filed on 07 July 2021, with respect to the 35 USC 103 rejections of Claims 1-10 have been fully considered and are persuasive. Specifically, applicants have demonstrated the criticality of the temperature rising speed ratio in achieving the instantly claimed hardness ratio, and a teaching of controlling the temperature rising speed ratio is absent in the prior art. Therefore, the rejections of Claims 1-10 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291.  The examiner can normally be reached on 08:30 am - 5:00 pm M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                        Supervisory Patent Examiner, Art Unit 1784                                                                                                                                

/JOHN D SCHNEIBLE/Examiner, Art Unit 1784